UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 4, 2015 Commission File Number: 000-53290 CHROMADEX CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 26-2940963 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10005 Muirlands Blvd. Suite G, Irvine, California (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (949) 419-0288 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, non-accelerated filer or smaller reporting company. See definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Number of shares of common stock of the registrant: 107,421,275 outstanding as of May 13, 2015. CHROMADEX CORPORATION 2-Q TABLE OF CONTENTS PART I– FINANCIAL INFORMATION (UNAUDITED) ITEM 1. FINANCIAL STATEMENTS: 1 Condensed Consolidated Balance Sheets as of April 4, 2015 (Unaudited)and January 3, 2015 (Audited) 1 Condensed Consolidated Statements of Operations for the three months ended April 4, 2015 and March 29, 2014 (Unaudited) 2 Condensed Consolidated Statements of Stockholders Equity for the three months ended April 4, 2015 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the three months ended April 4, 2015 and March 29, 2014 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 ITEM 4. CONTROLS AND PROCEDURES 20 PART II– OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 21 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 21 ITEM 4. MINE SAFETY DISCLOSURES 21 ITEM 5. OTHER INFORMATION 21 ITEM 6. EXHIBITS 22 SIGNATURES 23 -i- Table of Contents PART I – FINANCIAL INFORMATION (UNAUDITED) ITEM 1.FINANCIAL STATEMENTS ChromaDex Corporation and Subsidiaries Condensed Consolidated Balance Sheets April 4, 2015 and January 3, 2015 April 4, January 3, Assets Unaudited Audited Current Assets Cash $ $ Trade receivables, less allowance for doubtful accounts and returns April 4, 2015 $51,000; January 3, 2015 $38,000 Inventories Prepaid expenses and other assets Total current assets Leasehold Improvements and Equipment, net Other Noncurrent Assets Deposits Intangible assets, net Total other noncurrent assets Total assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Accrued expenses Current maturities of loan payable Current maturities of capital lease obligations Customer deposits and other Deferred rent, current Total current liabilities Loan payable, less current maturities, net Capital lease obligations, less current maturities Deferred rent, less current Total liabilities Commitments and contingencies Stockholders' Equity Common stock, $.001 par value; authorized 150,000,000 shares; issued and outstanding April 4, 2015 105,987,058 and January 3, 2015 105,271,058 shares Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements. -1- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For the Three Month Periods Ended April 4, 2015 and March 29, 2014 April 4, March 29, Sales, net $ $ Cost of sales Gross profit Operating expenses: Sales and marketing General and administrative Loss from investment in affiliate - Operating expenses Operating loss ) ) Nonoperating income (expense): Interest income Interest expense ) ) Nonoperating expenses ) ) Net loss $ ) $ ) Basic and Diluted loss per common share $ ) $ ) Basic and Diluted weighted average common shares outstanding See Notes to Condensed Consolidated Financial Statements. -2- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statement of Stockholders' Equity (Unaudited) For the Three Month Period Ended April 4, 2015 Total Stockholders' Equity Additional Paid-in Capital Accumulated Deficit Common Stock Shares Amount Balance, January 3, 2015 $ $ $ ) $ Share-based compensation - Vested restricted stock ) - - Net loss - - - ) ) Balance, April 4, 2015 $ $ $ ) $ See Notes to Condensed Consolidated Financial Statements. -3- Table of Contents ChromaDex Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) For the Three Month Periods Ended April 4, 2015 and March 29, 2014 April 4, March 29, Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation of leasehold improvements and equipment Amortization of intangibles Share-based compensation expense Allowance for doubtful trade receivables Gain on sale of equipment - ) Loss from disposal of equipment - Loss from investment in affiliate - Non-cash financing costs - Changes in operating assets and liabilities: Trade receivables ) ) Other receivable - Inventories ) Prepaid expenses and other assets ) ) Accounts payable ) Accrued expenses Customer deposits and other ) Deferred rent ) ) Net cash used in operating activities ) ) Cash Flows From Investing Activities Purchases of leasehold improvements and equipment ) ) Purchases of intangible assets ) ) Proceeds from sale of equipment - Proceeds from investment in affiliate - Net cash (used in) provided by investing activities ) Cash Flows From Financing Activities Proceeds from exercise of stock options - Principal payments on capital leases ) ) Net cash used in financing activities ) ) Net decrease in cash ) ) Cash Beginning of Period Cash Ending of Period $ $ Supplemental Disclosures of Cash Flow Information Cash payments for interest $ $ Supplemental Schedule of Noncash Investing Activity Capital lease obligation incurred for purchases of equipment $ $
